Citation Nr: 0531425	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-15 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to October 24, 2000, 
for the award of service connection for bilateral pes planus, 
to include whether there was clear and unmistakable error 
(CUE) in a March 6, 1946, rating decision that denied 
entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Oakland, California, 
regional office (RO).

The veteran provided testimony before the undersigned at a 
hearing in Oakland, California, in May 2005.  A transcript of 
that hearing is of record.  Per his request, the veteran and 
his representative were provided with copies of the 
transcript in October 2005.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and to assist with 
respect to the veteran's claim of entitlement to an earlier 
effective date for the award of service connection for pes 
planus.

2.  In a March 1946 rating decision, the Dallas, Texas, Area 
Office of VA denied service connection for pes planus.  The 
veteran was advised of this decision, and of his appellate 
rights, but he never appealed this rating decision.

3.  The evidence of record does not show that the March 1946 
rating decision was based on incorrectly applied statutes or 
regulations; that the correct facts, as they were then known, 
were not before the RO at the time of the decision; or that 
there was any error in the RO's decision which, if not made, 
would have manifestly changed the outcome of the decision.

4.  The veteran requested the re-opening of that claim on 
July 29, 1999; entitlement arose at the time of a private 
physician's statement dated April 23, 2000; a claim for this 
benefit had not been filed between March 1946 and July 29, 
1999.


CONCLUSION OF LAW

1.  The March 1946 rating decision that denied service 
connection for pes planus was not clearly and unmistakably 
erroneous and is final.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2005).

2.  An effective date of April 23, 2000, is warranted for a 
grant of service connection for pes planus.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in August 2003, the RO advised the appellant 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The Board notes that this letter referred to 
the CUE aspect of the veteran's claim rather than the 
specific earlier effective date portion of the claim.  
However, since the basis of the veteran's claim for an 
earlier effective date rests on the interpretation of the 
evidence in 1946, and he has not alleged that he submitted a 
claim for the benefit between 1946 and 1999, the Board finds 
that there is no undue prejudice to the appellant evident by 
a disposition by the Board herein; the amended provisions of 
the Act specifically provide that VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 
38 C.F.R. §§ 3.159, 3.326.  For the reasons set forth below, 
the Board has found that the appellant's claim lacks legal 
merit under the law and therefore, there is no reasonable 
possibility that further assistance or development of the 
claim at the RO-level will result in a grant of the benefit 
sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(Strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

In this regard, the Board does note that the March 2004 
statement of the case (SOC) notified the appellant of the 
relevant laws and regulations pertinent to his claim for an 
earlier effective date for service connection, and 
essentially advised him of the evidence necessary to 
substantiate his claim.  The SOC notified the appellant of 
his and VA's respective obligations to obtain different types 
of evidence.  It also advised the appellant of the evidence 
of record, adjudicative actions taken, and of the reasons and 
bases for the actions.  The veteran has not indicated that he 
has any additional evidence to submit pertinent to his claim 
for an earlier effective date.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA as regards the 
veteran's claim for an earlier effective date for service 
connection for pes planus.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With regard to consideration of CUE in prior rating 
decisions, the Board notes that the notice and development 
provisions of the VCAA do not apply.  See Parker v. Principi, 
15 Vet. App. 407 (2002).

A claim for service connection for pes planus was denied by 
the Dallas, Texas, Area Office of VA in a March 1946 rating 
decision.  That decision was not appealed and became final.  
Veterans Regulation No. 2(a), Part II, Par. III.  

A September 2002 rating decision by the RO granted service 
connection for bilateral pes planus following receipt of a 
reopened claim received on July 29, 1999, a private 
physician's statement received on October 24, 2000, and a 
July 2002 VA examination.  That rating decision found that 
new and material evidence had established that bilateral pes 
planus had been aggravated during service, thus service 
connection was established and the RO assigned a 30 percent 
disability evaluation effective from October 24, 2000, the 
date entitlement to service connection arose.  

The veteran contends that the effective date for service 
connection for his pes planus disability should be in 1945 or 
1946 based on his earlier application.  He argues that the RO 
committed CUE in not granting service connection at that 
time.  The veteran claims that aggravated his pes planus in 
service in Guam and Okinawa.  He contends that he claimed 
aggravation of pes planus on his application for service 
connection filed in February 1946, and that had VA examined 
him at that time pes planus would have been diagnosed.  Thus, 
he claims that service connection was in order in 1946 as 
there was evidence of complaints of pes planus at that time.  

Clear and Unmistakable Error

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

In addressing whether there was CUE in the March 1946 rating 
decision, the Board observes that prior to 1990, the RO had 
no specific obligation to include a statement of reasons for 
the decision.  See 38 U.S.C.A. § 5104(b) (West 2002).  Thus, 
in order to establish CUE, it must be clear from the face of 
the decision that a particular fact or law in a pre-1990 
decision was not considered in the RO's adjudication of the 
case.  Cf. Eddy v. Brown, 9 Vet. App. 52, 58 (1996) [silence 
in a final RO decision made before February 1990 cannot be 
taken as showing a failure to consider evidence of record]; 
see also Crippen v. Brown, 9 Vet. App. 412 (1996).

The law pertaining to service connection in 1946 essentially 
mirrors the present law.  In essence, in order for service 
connection to be granted, there must exist a disability which 
was incurred in or aggravated by military service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Dallas VA Area Office denied the instant claim in 1946 
based on the service medical records, which did not note any 
foot complaints or findings during the veteran's period of 
active duty; in fact, both the service enlistment examination 
in March 1943 and the discharge examination in December 1945 
noted normal examination of the feet.  

It is clear that the veteran's allegation of CUE in a prior 
rating decision is based on the record and law that existed 
at the time of the prior adjudication.  The veteran has not 
argued that the correct facts, as they were known at the 
time, were not before the adjudicator; he does argue that the 
RO should have afforded him an examination in 1946 based on 
his complaints of foot pain and flat feet at that time.  

However, a review of the evidence does not reveal the type of 
error that would arise to the level of CUE.  Based on the 
negative inservice findings, the RO determined that service 
connection for pes planus was not established.  This kind of 
decision requires weighing and evaluation of the evidence.  
As a matter of law, clear and unmistakable error must be 
undebatable and cannot exist where the determination involves 
the weighing and evaluation of evidence.  

VA's interpretation of the meaning and significance of the 
negative in-service findings and the veteran's February 1946 
report of foot pain and flat feet was a reasonable 
application of the evidence under the circumstances.  In 
essence, there was no showing of disability during or at 
discharge from active duty.  In the absence of any noted 
inservice findings or complaints of flat feet, even on the 
discharge examination conducted in December 1945, the rating 
board could reasonably have determined that an examination 
just two months later was not necessary in order to evaluate 
the claim for service connection. 

Specifically with respect to the veteran's argument 
concerning CUE involving failure to schedule a VA 
examination, in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that a breach of a duty 
to assist cannot constitute CUE and that "grave procedural 
error" does not render a decision of VA non-final.  This 
decision, in pertinent part, overruled Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), to the extent that that decision 
held the existence of a "grave procedural error" rendered a 
decision of the VA non-final.  The Federal Circuit Court, 
citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), noted 
that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact and that an 
incomplete record, factually correct in all other respects, 
is not CUE.  Thus, even assuming arguendo a violation of the 
duty to assist, in that the RO did not schedule an 
examination of the veteran, failure in the duty to assist 
cannot as a matter of law be the basis for a CUE claim.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

It may not be said that the evidence of record in 1946 was 
such to compel the rating agency to find that service 
connection for pes planus should be granted.  In arriving at 
this decision, the Board has also carefully considered the 
representative's contentions with respect to the provisions 
of 38 U.S.C.A. § 1154(b).  That law, however, was not in 
effect in March 1946; therefore, the failure to consider it 
could not constitute CUE.  See Pub. L. 85-857, Sept. 2, 1958, 
72 Stat. 1124.

The Board is sympathetic to the veteran's claim and 
contentions on appeal, but the fact remains that the veteran 
had an opportunity to challenge the original decision in 1946 
by initiating and perfecting an appeal of the decision 
rendered in March 1946.  Unfortunately, he failed to do so.  
As explained above, he has not pointed to any error of fact 
or any error in the application of the law which is such that 
it would compel the conclusion that the result would have 
been manifestly different but for the error.  In this case, 
the facts are not in dispute, and application of the law to 
the facts was reasonably exercised by the rating agency in 
1946.  The Board thus concludes that there was no CUE in the 
March 1946 rating decision.  Where there is no entitlement 
under the law to the benefit sought, the claim fails, and the 
appeal must be terminated.  Sabonis v. Brown, 6 Vet. App. 426 
(1994); see also Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

Earlier Effective Date of Service Connection 
For Bilateral Pes Planus

The veteran has alleged that an effective date earlier than 
October 24, 2000, is appropriate for the grant of service 
connection for bilateral pes planus.  A review of the 
procedural history of this claim is again relevant.  The 
veteran's active service ended in December 1945.  He filed 
his original claim for entitlement to service connection for 
flat feet (pes planus) in February 1946.  That claim was 
denied by a rating decision dated in March 1946.  Evidence 
considered in that decision included the service medical 
records and the veteran's application for service connection.  
The veteran was notified of that decision and of his 
appellate rights at that time and did not seek appellate 
review.  Thus, the March 1946 rating decision became final.  
Veterans Regulation No. 2(a), Part II, Par. III.  

The veteran filed a claim for disability compensation on a VA 
Form 21-526 received in July 1999.  Included as a claimed 
disability on this form was "flat feet."  In an attached 
statement, the veteran indicated that "I did not have flat 
feet when I entered active duty- but I did have flat feet 
when I got discharged."

In a written response to the veteran dated in September 1999, 
the RO informed him that his claim for service connection for 
pes planus had been previously denied.  However, the RO did 
not adjudicate the claim at that time and it remained open.  

In a written statement received on October 24, 2000, the 
veteran again requested service connection for flat feet.  
This statement was accompanied by a private physician's 
statement dated in April 2000 that noted "without question, 
that with increased activity, much of [the veteran]'s flat 
foot was exacerbated during his period of time in the Service 
due to long periods of walking, etc."  Following a VA 
examination dated in July 2002 which found it "more likely 
than not" that the veteran's pes planus was exacerbated by 
increased walking required during military service, the RO 
granted service connection for bilateral pes planus in a 
September 2002 rating decision, assigning an October 24, 
2000, effective date.  

Effective dates for disability compensation are assigned in 
accordance with 38 C.F.R. § 3.400 (implementing 38 U.S.C.A. § 
5110).  Under that regulation, unless otherwise provided, the 
effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim (filed over one year after release from active duty), a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400 (2005).

In this case, there is a final decision dated in March 1946, 
thus there is no basis for an award of service connection 
prior to that date.  Following the March 1946 decision 
becoming final, the first relevant communication in the 
record from the veteran was received in July 1999.  That was 
the date he claimed service connection for pes planus, 
apparently having forgotten that a claim for that disability 
had been denied in 1946.  After being informed of that fact, 
on October 24, 2000, he submitted the private physician's 
statement dated in April 2000.  

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above (§ 5110 and § 5101) "clearly establish that an 
application must be filed." Crawford v. Brown, 5 Vet. App. 
33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 
(1992).  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  An 
informal claim is any communication or action indicating an 
intent to apply for one or more VA benefits. 38 C.F.R. § 
3.155(a) (2004).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

Since the grant of service connection in this case, which was 
accomplished in the year 2002, was based on a reopened claim 
due to new and material evidence, the effective date in this 
case has, therefore, to be assigned based on the provisions 
of 38 C.F.R. § 3.400(q)(2) and (r), which means that the 
effective date will be either the date when the reopened 
claim was received, or the date when entitlement arose.

As noted earlier, it is not disputed that the veteran 
requested service connection for pes planus on July 29, 1999.  
It remains to be determined whether the veteran submitted a 
formal or informal claim for service connection for pes 
planus at any time between March 1946 and July 29, 1999.  If 
it were shown that he did, then an effective date earlier 
than October 24, 2000, might be warranted.

The record shows that the veteran did not submit a formal 
claim for service connection for pes planus between March 
1946 and July 29, 1999, when, as noted above, the veteran 
indicated his intent to apply for service connection for pes 
planus.  An informal claim must identify the benefit sought.  
See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (noting 
that VA "is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995), for the proposition that VA is not required to 
do a "prognostication" or "conjure up" issues that were not 
raised by the appellant, but to review issues reasonably 
raised by the substantive appeal).  

An informal claim for service connection for pes planus was 
not submitted under 38 C.F.R. § 3.157 either because, insofar 
as the veteran had not been granted service connection for 
that disability prior to July 29, 1999, a mere review of 
medical records dated prior to that date could not have been 
construed as an informal claim under § 3.157.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  Had this been a claim 
for an increased rating for an already service-connected 
disability (which this was not), and had the file included 
medical evidence showing treatment for such disability prior 
to July 29, 1999, the Board could have found that that record 
constituted an informal claim for an increased rating, and 
could have adjusted the effective date assigned in this case 
accordingly.

Having determined that the veteran's claim for service 
connection for pes planus was submitted on July 29, 1999, a 
finding as to when entitlement to this benefit arose is 
necessary insofar as, per the applicable regulation, an 
effective date earlier than October 24, 2000, might be 
warranted:  As indicated earlier, the effective date in cases 
where service connection has been granted after the claim has 
been reopened shall be the date of the filing of the claim or 
the date when entitlement arose, whichever is later.

Here, the record shows that, while the July 29, 1999, claim 
by the veteran could be construed as the first attempt to 
reopen the claim, the date when entitlement arose was April 
23, 2000, the date of the private physician's statement that 
provided part of the basis for the eventual grant of service 
connection.  There was no evidence of entitlement of record 
dated prior to the private medical report.  As the date 
entitlement arose could be no earlier than April 23, 2000, 
the Board concludes that there is no legal entitlement to an 
effective date earlier than April 23, 2000, for a grant of 
service connection for bilateral pes planus.

While the Board has considered the possibility of resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that a clear preponderance of the evidence is against the 
veteran's claim for a date any earlier than April 23, 2000.  
The benefit-of-doubt rule does not apply when the Board finds 
that a preponderance of the evidence is against the claim.  
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).      



(CONTINUED ON NEXT PAGE)






ORDER

There was no CUE in the March 6, 1946, rating decision.

An effective date of April 23, 2000, for the grant of service 
connection for bilateral pes planus is allowed, subject to 
the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


